DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11-31 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sawada US 2017/0287828.
Regarding claim 1, Sawada shows in fig.8,15, a semiconductor device, comprising: a first semiconductor chip (12A)[0057,0118,0160], including a first side portion at a front surface thereof, and a first control electrode (16) formed in the first side portion, a second semiconductor chip (12A adjacent to 12A)[0057,0160], including a second side portion at a front surface thereof, and a second control electrode (16)[0156] formed in the second side portion, a first circuit pattern (74A)[0159], on which the first semiconductor chip (12A) and the second semiconductor chip (12A) are disposed, the first control electrode (16) and the second control electrode (16) being aligned, a second circuit pattern (76) aligned with the first control electrode (16) and the second control electrode (second electrode of the other chip), and a first control wire (W1)[0128] electrically connecting the first control electrode (16), the second control electrode (16), and the second circuit pattern (76).
Regarding claim 2, Sawada shows in fig.8,15, a semiconductor device wherein the first semiconductor chip (12A) and the second semiconductor chip (12A) are disposed on the first circuit pattern (74A) such that the first side portion and the second side portion are aligned.
Regarding claim 3, Sawada shows in fig.8,15, a semiconductor device wherein the first semiconductor chip (12A) further has a first main electrode formed on the front surface thereof, the second semiconductor chip (12A) further has a second main electrode (18, notice that they are labeled with the same number)[0130] formed on the front surface thereof, and the semiconductor device further includes a first main current wire (W2)[0129] connected to the first main electrode formed (18), in a direction perpendicular to a connection direction of the first control wire (W1), and a second main current wire (W2) connected to the second main electrode, in a direction perpendicular to the connection direction of the first control wire W1).
Regarding claim 4, Sawada shows in fig.8,15, a semiconductor device wherein: the first semiconductor chip (12A) and the second semiconductor chip (12A) each include a reverse-conducting insulated gate bipolar transistor (RC-IGBT) [0094, 0289] chip that integrates an IGBT region and a freewheeling diode (FWD) region [0277]; the first main current wire (W2) and the second main current wire (W2) connect the first main electrode (18) and the second main electrode (18 on the adjacent chip), respectively, each at a plurality of points thereof; and the plurality of points of the first main electrode (76) or of the second main electrode are on a border between the FWD region and the IGBT region [0289] that form the first main electrode (18) or the second main electrode (18 other).
Regarding claim 5, Sawada shows in fig.8,15, a semiconductor device, wherein the first and second semiconductor chips (12A), the first and second circuit patterns (74A,76), and the first control wire (W1) form a first arm part of the semiconductor device, and the semiconductor device further includes a second arm part that has a third semiconductor chip (12B)[0286], including a third side portion at a front surface thereof, and a third control electrode (16)[0164] formed in the third side portion, a fourth semiconductor chip (12B other), including a fourth side portion at a front surface thereof, and a fourth control electrode (16)[0175]formed in the fourth side portion, a third circuit pattern (96A)[0227], on which the third semiconductor chip (12B) and the fourth semiconductor chip are disposed, the third side portion and the fourth side portion being aligned (Shown in fig.8), and the third control electrode (16) and the fourth control electrode (16) being aligned, both in parallel with the aligned first and second side portions, a fourth circuit pattern (78)[0227] aligned with the third control electrode (16) and the fourth control electrode (16 other), and a second control wire  (W7 or W12) electrically connecting the third control electrode (16), the fourth control electrode (16), and the fourth circuit pattern (78), wherein the semiconductor device has first and second sides opposite to each other in a plan view thereof, the second and fourth circuit patterns (76,78) being respectively located on the first and second sides, and wherein the third circuit pattern (96A) is electrically connected to the first main current wire (W2) and the second main current wire (W2)(the chips and pattern are interconnected and W8 electrically connects the chips, circuit patterns) .
Regarding claim 6, Sawada shows in fig.8,15, a semiconductor device wherein: the first circuit pattern (74A)[0226] includes a first projecting part having a first contact region (74B), the first projecting part being on the first side of the semiconductor device and being arranged substantially in line with the first semiconductor chip (12A) and the second semiconductor chip (12A); and the third circuit pattern (96A) includes a second projecting part (96B) having a second contact region, the second projecting part (96B)[0147] being on the second side of the semiconductor device and being arranged substantially in line with the third semiconductor chip (12B) and the fourth semiconductor chip (12B).
Regarding claim 7, Sawada shows in fig.8, 15, a semiconductor device wherein, in the second arm part, the third control electrode (16) and the fourth control electrode (16) are located on a same side as the first arm part, with respect to the third circuit pattern (96A).
Regarding claim 8, Sawada shows in fig.8,15, a semiconductor device wherein: the third semiconductor chip (12B) further has a third main electrode (18) formed on the front surface thereof, the fourth semiconductor chip (18) further has a fourth main electrode formed on the front surface thereof, and the semiconductor device further includes a third main current wire (W9) [0164] electrically connecting the third main electrode (18), in a direction perpendicular to a connection direction of the second control wire (W12), and a fourth main current wire (W9) electrically connecting the fourth main electrode (78), in a direction perpendicular to the connection direction of the second control wire (W12).
Regarding claim 9, Sawada shows in fig.8,15, a semiconductor device wherein: the first semiconductor chip (12A), the second semiconductor chip (12A), the third semiconductor chip (12B), and the fourth semiconductor chip (12B) are each a reverse-conducting insulated gate bipolar transistors (RC-IGBT) [0094,0289] that integrates an IGBT region and a freewheeling diode (FWD) region [0277]; the first main current wire (W2), the second main current wire (W2), the third main current wire (W9), and the fourth main current wire (W9) connect the first main electrode (18), the second main electrode (18), the third main electrode (18), and the fourth main electrode (18), respectively, each at a plurality of points thereof; and the plurality of points of the first, second, third or fourth main electrode (18) are on a border between the FWD region and the IGBT region that form the first, second, third, or fourth main electrode (18).
Regarding claim 11, Sawada shows in fig.8,15, a semiconductor device wherein: the second circuit pattern (76) extends from a part thereof including a region to which the first control wire (W1) is connected, perpendicularly to a direction in which the first semiconductor chip (12A) and the second semiconductor chip (12A) are arranged; and the fourth circuit pattern (124B)(Fig.15) extends from a part thereof including a region to which the second control wire (W12) is connected, perpendicularly to a direction in which the third semiconductor chip (12B) and the fourth semiconductor chip (12B) are arranged.

Regarding claim 12, Sawada shows in fig.8, 15, a semiconductor device wherein: the first control wire (W1 or W11) sequentially connects the first control electrode (16), the second control electrode (16), and the second circuit pattern (74A); and the second control wire (W7 or W12) sequentially connects the third control electrode (16), the fourth control electrode (16), and the fourth circuit pattern (78).
Regarding claim 13, Sawada shows in fig.8, 15, a semiconductor device wherein the first arm part (of 74A) and the second arm part (of 96A) are repeatedly and alternately arranged in a prescribed direction (fig.14).
Regarding claim 14, Sawada shows in fig.1,8,15, a semiconductor device wherein the first semiconductor chip (12A) further has a first main electrode formed on the front surface thereof, the second semiconductor chip (12A other) further has a second main electrode formed on the front surface thereof, and the semiconductor device further includes a first main current wire (W2) connecting the first main electrode to the second main electrode in a direction anti-parallel (See fig.1) to a connection direction of the first control wire (W1).
Regarding claim 15, Sawada shows in fig.8, 15, a semiconductor device wherein the first and second semiconductor chips (12A), the first and second circuit patterns (74A), and the first control wire (W1) form a first arm part, and the semiconductor device further includes a second arm part that has a third semiconductor chip (12B), including a third side portion at a front surface thereof, and a third control electrode (16) formed in the third side portion, a fourth semiconductor chip (12B other chip), including a fourth side portion at a front surface thereof, and a fourth control electrode (16) formed in the fourth side portion, a third circuit pattern (96A), on which the third semiconductor chip (12B) and the fourth semiconductor chip (12B) are disposed, the third side portion and the fourth side portion being aligned, and the third control electrode (16) and the fourth control electrode (16) being aligned, both in parallel with the aligned first and second side portions, a fourth circuit pattern (78) aligned with the third control electrode (16) and the fourth control electrode (16), and a second control wire (W7) electrically connecting the third control electrode (16), the fourth control electrode (16), and the fourth circuit pattern (78), wherein the semiconductor device has first and second sides opposite to each other in a plan view thereof, the second (74A) and fourth circuit patterns (78) being respectively located on the first and second sides.
Regarding claim 16, Sawada shows in fig.8, 15, a semiconductor device wherein: the third circuit pattern (96A) includes an extension region (96B) that extends in a direction orthogonal to the connection direction of the first control wire, to be located beside the first circuit pattern (74A); and the first main current wire (W2) is electrically connected to the extension region (W8 connects the circuit patterns).
Regarding claim 17, Sawada shows in fig.8, 15, a semiconductor device wherein, in the second arm part (part of 96A), the third control electrode (16) and the fourth control electrode (16) are located on a side opposite to that of the first arm part (74A), with respect to the third circuit pattern (96A).
Regarding claim 18, Sawada shows in fig.8,15, a semiconductor device wherein: the second arm part further includes a fifth circuit pattern (98) disposed on the first side of the semiconductor device; the third semiconductor chip (12B) further has a third main electrode (18) formed on the front surface thereof, the fourth semiconductor chip (12B) further has a fourth main electrode formed on the front surface thereof, and the semiconductor device further includes a second main current wire (W9) electrically connecting the third main electrode (18), the fourth main electrode (18), and the fifth circuit pattern (98), in a direction anti-parallel to a connection direction of the second control wire (W7).
Regarding claim 19, Sawada shows in fig.8, 15, a semiconductor device, wherein: the first control wire (W1) sequentially connects the first control electrode (16), the second control electrode (16), and the second circuit pattern (74A); and the second control wire (W7 or W12) sequentially connects the third control electrode (16), the fourth control electrode (16), and the fourth circuit pattern (98).
Regarding claim 20, Sawada shows in fig.8, 15, a semiconductor device wherein the first arm part (portion of 74A) and the second arm part (96A) are repeatedly and alternately arranged in a prescribed direction.
Regarding claim 21, Sawada shows in fig.8, 15, a semiconductor device wherein: the first semiconductor chip (12A) and the second semiconductor chip (12A) are reverse- conducting [0236] insulated gate bipolar transistors (RC-IGBTs)[0289]; and the first main current wire (W2) connects a plurality of points on each of the first main electrode (18) and the second main electrode (18).
Regarding claim 22, Sawada shows in fig.8, 15, a semiconductor device comprising: a first arm part; and a second arm part, wherein: the first arm part includes the first semiconductor chip (12A) , the second semiconductor chip (12A other), the first circuit pattern (74A), the second circuit pattern (76), and the first control wire (W1), wherein the first side portion of the first semiconductor chip (12A) and the second side portion of the first semiconductor chip (12A), on which the first control electrode (16) and the second control electrode (16) are respectively formed, face a first direction in which the first control wire (W1) connects the second control electrode to the second circuit pattern (76); the second arm part includes a third semiconductor chip (12B), including a third side portion at a front surface thereof facing a second direction opposite to the first direction, and a third control electrode (16) formed in the third side portion, a fourth semiconductor chip (12B), including a fourth side portion at a front surface thereof facing the second direction, and a fourth control electrode (16) formed in the fourth side portion, a third circuit pattern (96A) on which the third semiconductor chip and the fourth semiconductor chip (12B) are disposed, the third control electrode (16) and the fourth control electrode (16) being aligned, a fourth circuit pattern (78) aligned with the third and fourth control electrodes (16), and a second control wire electrically connecting the third and fourth control electrodes (16) and the fourth circuit pattern (78); and the semiconductor device has first and second sides opposite to each other in a plan view thereof, the second (76) and fourth circuit patterns (78) being respectively located on the first and second sides.
Regarding claim 23, Sawada shows in fig.8, 15, a semiconductor device wherein: the first control wire (W1) sequentially connects the first control electrode (16), the second control electrode (16), and the second circuit pattern (76); and the second control wire (W12) sequentially connects the third control electrode (16), the fourth control electrode (16), and the fourth circuit pattern (78).
Regarding claim 24, Sawada shows in fig.8, 15, a semiconductor device, wherein the first semiconductor chip (12A) further has a first main electrode formed on the front surface thereof, the second semiconductor chip (12A) further has a second main electrode formed on the front surface thereof, the third semiconductor chip (12B) further has a third main electrode (18) formed on the front surface thereof, the fourth semiconductor chip (12B) further has a fourth main electrode formed on the front surface thereof, and the semiconductor device further includes a first main current wire (W2)  connecting the first main electrode and the second main electrode (on 18) in the second direction in parallel to the first control wire, and a second main current wire(W9) connecting the third main electrode and the fourth main electrode (on 18) in the first direction in parallel to the second control wire.
Regarding claim 30, Sawada shows in fig.8, 15, a semiconductor device wherein the first arm part and the second arm part (that includes 74A,76) are repeatedly and alternately arranged in a prescribed direction.
Regarding claim 31, Sawada shows in fig.8, 15, a semiconductor device wherein: the first semiconductor chip (12A) and the second semiconductor chip (12A other) are each a reverse-conducting insulated gate bipolar transistor (RC-IGBT) [0094,0289]; and the first main current wire (W2) is connected to the first main electrode and the second main electrode, each at a plurality of points thereof.
Allowable Subject Matter
2.	Claims 10,25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Sawada shows in fig.8,15, a semiconductor device wherein the third circuit pattern (96A) has two orthogonal sides, the second arm part further includes a fifth circuit pattern (96B).
Sawada fails to disclose a fifth circuit pattern having an L shape along the two orthogonal sides of the third circuit pattern, one leg of the L shape forming a third projecting part having a third contact region, the third projecting part being located on the first side of the semiconductor device, opposite to the second projecting part with the third semiconductor chip and the fourth semiconductor chip therebetween.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813